Bergen, J.
(dissenting). I am unable to agree with the majority of the court that the refusal of the trial court to find as requested, that the endorsement entered on the policy on February 15th, 1913, which reads as follows: “Interest in this policy is.hereby vested in Max and Abe Swiller, trading under the name of Swiller Bros, as owner instead of as heretofore. Loss, if any, first payable as before. Second mortgagee eliminated,” was not a waiver of previous breaches of warranty as to ownership-, called to the attention of the court, because the company had no notice of the facts alleged to avoid the insurance and forfeit the policy, was erroneous.
This request is based upon the assumption that the policy, before it was assigned to the plaintiffs and the endorsement made thereon, was absolutely void, because when it was issued to the previous owners, Max Herman and Wolfe Eisher, the latter had conveyed his undivided one-half interest to Nathan Gottlieb. The policy of insurance is not printed in the record, nor was it submitted to the court, the case being tried and determined upon facts stipulated, so we have no knowledge of the terms of the policy, relating to the character of the in*591terests insured, except as they appear in the stipulation, the first of which is that on October 8th, 1912, the defendant issued a Standard fire insurance policy “to Max Herman and Wolfe Fisher, as their respective interests appear, for the term of one year from the 8th day of October, 1912, at noon, to the 8th day of October,- 1913, at noon.” As I read this policy it is an insurance against loss- of the respective interests of each, and not of their joint interest, and there is no reason why the insurance company could not lawfully contract, as they did, to insure either against loss, so far as their respective interests appeared, and, if so, each had an undivided interest insured. If Fisher had no interest, all tlxe company insured was the interest of Herman, which interest remained insured until he conveyed it to the plaintiffs, and so long as he retained that interest his mortgagee, Augusta McGinnis, one of the plaintiffs, was protected to the extent of his insurable interest by reason of the endorsement making any loss first payable to her as mortgagee.
Hone of the conditions contained in the policy upon which the breaches of warranty appearing in the requests to charge or find appear in this record, but, assuming that the policy contained these warranties, there was no breach, so far as the interest of Herman is concerned, because his respective interest wa« always in existence, and continued to be until he conveyed the property and handed over the policy to the new owner, for “respective interests”, means such interests as each of the insured had. It is not a case where tenants in common are jointly insured where conveyance by one would avoid the policy, biit an insurance of the respective interests of each as such interest might appear, and therefore there was no breach of warranty, so far as Herman was concerned, which called for a compliance with the sixth request that the endorsement did not constitute a waiver of the breaches of warranties, because one of the parties held a valid insurance to the extent of his interest. The effect of the new contract created by the endorsement on the policy, after the conveyance by Herman and after the loss, is not raised by any request to charge and is not to be considered because all of the *592requests are based upon the theory that the entire policy was void from its inception because Fisher was not one of the owners when the policy was issued, and therefore'the very interesting question how much of the/period of the time stated in the policy it was to cover inures to the assignee when the entire policy is assigned and consented to by the insurance company is not-before us.
■ If it is a new contract based upon all the terms and conditions of the policy, as seems to be the settled law, it may be that the insurance company, by the substitution of a new owner for the old one, makes the policy good to the new owner for the entire period, which would be nothing more than an agreement to insure the new owner for the entire period covered by the policy, or at least from the time it was assigned to him, and that the eompanj'- has a right to antedate its policy was settled in Hallock v. Insurance Company, supra. But no such question is raised in this case, for all of the requests,' the refusal to comply with which is the only ground of error alleged, are based upon the claim that the policy being originally void, the endorsement'to the new owner was not a waiver of alleged breaches, because the policy itself was void, and if, as I think, the policy was not void because it was an insurance of respective interests, one of which was insurable, then the requests were based upon a false assumption of law and were properly refused.
The judgment should be affirmed.
For mffirmcm.ce—Ti-ie Chancellor, Bergen, JIinturn, Kalisoi-i, White, Williams, JJ. 6.
For reversal—The Chibe Justice, Swayzé, Trenciiard, Parker, Heppenheimer, Taylor, Gardner, JJ. 7.